Citation Nr: 0006394	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  99-01 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.


REMAND

By a VA Form 9 ("Appeal to Board of Veterans' Appeals"), 
dated in November 1998, the veteran requested a Board hearing 
at the RO.  The RO responded to the veteran's request by 
providing a Statement of the Case in December 1998.  The 
veteran responded to this with a second VA Form 9 which did 
not indicate whether or not the veteran still requested a 
hearing.  The presentation developed by the veteran's 
representative reaffirms the veteran's request for a personal 
hearing before the Board.  The veteran has not been afforded 
the requested hearing.  In view of this request, a remand is 
required.  38 C.F.R. § 19.9 (1999).

For the reason stated, this case is REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO according to the date of his 
November 1998 request for a hearing.  He 
and his representative should be notified 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(1999).

No action is required by the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

